Citation Nr: 0501169	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  00-17 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated 50 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from July 1968 to 
July 1971 and from April to May 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) from September 1998 and December 1999 rating 
decisions of the Louisville, Kentucky, Regional Office (RO) 
of the Department of Veterans Affairs (VA).

In an April 2003 decision, the Board granted a 50 percent 
rating for PTSD and denied entitlement to a total disability 
rating based on individual unemployability due to service-
connected disability.  In a May 2003 rating decision, the RO 
assigned the 50 percent rating for the veteran's PTSD, 
effective February 9, 1998, the date the veteran's claim for 
increased compensation benefits.  

The veteran appealed the determinations to the United States 
Court of Appeals for Veterans Claims (Court).  In a December 
2003 Order, the Court granted the parties' joint motion, 
partially vacated the Board's April 2003 decision, and 
remanded the case to the Board for action consistent with the 
directives contained in the joint motion.  

In June 2004, the Board remanded the case for further 
development.  The case has now been returned to the Board for 
appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.  

2.  The veteran's service-connected post-traumatic stress 
disorder is manifested by symptoms of unprovoked irritability 
and anxiety.

3.  The veteran has one service-connected disability which is 
rated 50 percent disabling.  

4.  The veteran's service-connected disability does not 
preclude all forms of substantially gainful employment 
consistent with the veteran's educational background and 
occupational experience.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
post-traumatic stress disorder, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.7, 4.130, Diagnostic Code 9411 (2004).  

2.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.340, 3.341, 
4.15, 4.16, 4.19 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminated 
the concept of a well-grounded claim, and redefined the 
obligations of VA with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
VA has a duty to notify the appellant and her representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102 
and 5103 (West 2002).  In this regard, VA will inform a 
claimant of which information and evidence, if any, that she 
is to provide and which information and evidence, if any, VA 
will attempt to obtain.  VA will also request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103A (West 2002).  

VA issued regulations to implement the VCAA in August 2001.  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  

Duty to Notify

A VA letter issued in July 2004 apprised the veteran of the 
information and evidence necessary to establish entitlement 
to a higher rating for PTSD as well as entitlement to a total 
disability rating based on individual unemployability, which 
information and evidence, if any, that he was to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  He was also requested to provide any 
evidence in his possession that pertained to his claims.  As 
such, the Board finds that the correspondence satisfied VA's 
duty to notify the veteran as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 
38 C.F.R. § 3.159.  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  Pelegrini v. Principi, No. 01-944 (U.S. Vet. 
App. June 24, 2004) (Pelegrini II).  However, in the present 
case, the veteran's claim was initially adjudicated in 
September 1998 and December 1999, prior to the enactment of 
the VCAA, and the VCAA notice letter was not sent until 
July 2004.  Nevertheless, the Court in Pelegrini II noted 
that such requirement did not render a rating decision 
promulgated prior to providing the veteran full VCAA notice 
void ab initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication of the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how, the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in July 2004 was not 
given prior to the first AOJ adjudication of the claims, the 
notice was provided by the AOJ prior to the most recent 
transfer and certification of his case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

As discussed above, the Board has found that the veteran was 
provided every opportunity to identify and submit evidence in 
support of the claims addressed in this decision.  In this 
case, because each of the four content requirements of a VCAA 
notice has been fully satisfied, the Board concludes that any 
deficiency as to the timing of VCAA notice to the veteran is 
harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's private medical records, VA outpatient treatment 
reports, and his VA examination reports.  VA also obtained 
his records from the Social Security Administration (SSA).  
The Board sent letters to all the health care providers 
identified by the veteran and the records that had been 
submitted were associated with the file.  Additionally, the 
Board has carefully reviewed the veteran's statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also reviewed the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the issue on appeal.  
Essentially, all available evidence that could substantiate 
the claims has been obtained.  Based on the foregoing, the 
Board finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to the claims 
addressed in this decision.  As such, the Board finds VA's 
duty to assist in this case has been met.  Taking these 
factors into consideration, there is no prejudice to the 
veteran in proceeding to consider his claim.  Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

II.  Increased Rating for PTSD

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the Diagnostic Codes of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2004).  The percentage ratings represent, as far as can 
practicably be determined, the average impairment in earning 
capacity (in civilian occupations) resulting from service-
connected disability.  38 C.F.R. § 4.1 (2004).  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  
38 C.F.R. § 4.2 (2004).  These requirements operate to 
protect claimants against adverse decisions based on a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  After careful 
consideration of the evidence, any reasonable doubt remaining 
should be resolved in favor of the veteran.  38 C.F.R. 
§§ 3.102, 4.3 (2004).  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (2004).  

The veteran's PTSD is currently rated 50 percent disabling 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under 
the General Rating Formula for Psychoneurotic Disorders, a 50 
percent rating is assigned when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted when there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 100 percent rating requires total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communications; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).  

By rating action in March 1990, the veteran was granted 
service connection for PTSD and a 30 percent rating was 
assigned.  He filed a claim for an increased rating that was 
received in February 1998.

The veteran had a medical examination for Social Security 
purposes in November 1996.  The examination report reveals a 
primary diagnosis of alcohol dependency.  Also noted was 
alleged PTSD, and rule out malingering, with exaggeration and 
embellishment of symptomatology.  

Medical records from St. Luke Hospital dated in September 
1997 reveal that the veteran received inpatient treatment for 
pneumonia, rule out tuberculosis.  

The veteran was afforded a VA psychiatric examination in 
April 1998.  The veteran reported that he did not finish high 
school, but that he later earned a graduate equivalency 
degree (GED).  He also reported that he earned a college 
degree in 1996.  The veteran asserted that he thought about 
his Vietnam war experiences on a daily basis.  He reported 
that he could not sleep, due to dreams and nightmares about 
the war.  He stated that he had close friends in veterans' 
organizations, but that he found the he could not go into 
grocery stores.  He said that he was afraid to go into stores 
because of the crowds.  He reported that sudden movements 
bothered him and that noises used to bother him more, but 
less so now.  He asserted the he did not do anything for 
enjoyment other than play with his cat.  The veteran stated 
that he had not been able to establish a relationship with a 
woman over the years, and that he did not expect to have much 
in the way of a future.  He maintained that he was unable to 
work as a truck driver because he failed his physical 
secondary to development of tuberculosis.  The veteran stated 
that he was easily angered and that he had trouble 
concentrating.  The veteran reported that he was very 
hypervigilant and security conscious around the home.  The 
veteran stated that he would like to stop thinking about the 
war.  He asserted that the war came on him every night, 
particularly when he was trying to get some sleep.  The 
veteran reported that he had been hospitalized twice for 
psychiatric reasons, once in 1985 and more recently in 1997.

Mental status examination revealed that the veteran was 
rather difficult to interview.  He was very angry and bitter 
about not having been given a better deal.  He felt that he 
had not gotten the help that he needed.  There was no 
evidence of psychotic thought, mood, or perceptual disorder.  
The veteran was rather angry and somewhat histrionic.  He was 
agitated and he admitted that he was rather bitter about 
things.  His intelligence was probably in the average range, 
though at first the examiner thought that it was in the dull 
normal range, but then the veteran reported that he had a 
bachelor's degree, and he had had some pretty good jobs over 
the years.  This indicated to the examiner that he was 
probably functioning at a higher level than first appeared.  
The examiner noted that the veteran was clearly quite 
contentious and he could see where that might rub people the 
wrong way, especially when he was appealing for help from 
various people and agencies.  He was not actively suicidal or 
homicidal.  Sensorium and memory were intact.  Judgment and 
insight were fairly poor.  The diagnosis was post-traumatic 
stress disorder.  The examiner stated that the veteran was a 
difficult man to get along with and he suspected that the 
veteran probably gets into conflict rather frequently.  The 
examiner thought that such actions probably led to the 
veteran being in the serious symptom range on the global 
assessment of functioning (GAF) scale.  GAF was indicated to 
be 45-48.  The examiner noted that the veteran had been 
judged to not be competent to manage funds by Social 
Security, and that the veteran appeared to be fairly 
comfortable with that arrangement.  The examiner stated that 
it did not appear that the veteran had enough judgment to 
manage funds without getting into trouble through failure to 
pay bills, so the examiner thought that continuing the payee 
was a good idea.  

In June 1999 the veteran's attorney requested that the 
veteran be provided another VA psychiatric examination.  On 
VA examination in August 1999 the veteran reported that he 
had not been receiving any current psychiatric treatment.  
The veteran described his mood as okay and said that he had a 
good time with his band.  He reported that he said hello to 
everyone when he went to get his mail in the lobby of his 
building.  The veteran stated that a lot of times he could 
not sleep. But then he went on to state that he would just 
drink a bloody Mary, and then he would be able to sleep 
through the night.  He stated that he usually slept from 9:00 
pm to 6:00 am.  He then stated that he constantly had 
nightmares about Vietnam, every night.  When asked if his 
nightmares were of the same material as what he experienced 
in Vietnam, the veteran stated that he really could not tell.  
Then he stated that they were really not nightmares, but that 
every once and awhile he would hear a gunshot in his sleep.  
The veteran described several friends with whom he felt 
close, especially the people in his band.  He denied auditory 
or visual hallucinations. He denied paranoia.  The veteran 
denied current suicidal or homicidal ideation.  When asked 
what he saw in his life in six months, he stated that he saw 
himself recording another album.  He reported that he had 
made three albums already and that he had sold two copyrights 
to Arista Records.  The last time that occurred was in 1998.  
He stated that he had been the person who wrote and arranged 
for the recordings.  The veteran reported that he had watched 
war movies but that he did not like them because they were 
not accurate.  When asked to indicate any specific stressors 
the veteran stated that there was really nothing specific, 
and he generalized his overall experience in working with 
wounded people, especially children.

Objectively the veteran was somewhat disheveled.  The veteran 
stated that he had been brought to the evaluation by a 
friend, but he reported that he often drove himself, without 
any difficulty in terms of getting lost.  The veteran was 
able to recall the current President.  He stated that Reagan 
preceded Clinton, but he was able to recall Bush when simply 
told that there was another President between Clinton and 
Reagan.  He was able to spell "world" forward and backward.  
Judgment and insight were intact.  He was able to give three 
differences and similarities in a very appropriate fashion.  
He was able to do simple and two step calculations.  However 
the two step calculations did require that the question be 
repeated.  There was no change in affect or motor response 
when reviewing his claimed experiences in Vietnam.  His 
speech was not pressured, and his thoughts were goal 
directed.  The veteran reported that he was in charge of his 
VA check and the examiner noted that the veteran appeared to 
be capable of handling his VA check.  The veteran had been 
assigned a payee for his Social Security check and at that 
point he did not challenge that, stating that his sister had 
done a good job keeping up with his bills.  The diagnosis was 
adjustment disorder with anxiety.  The examiner indicated 
that the veteran's GAF was 80 and highest in the last year 
had been 80.  The veteran stated that he had been playing in 
his band and that he was very active with his band members.  
He stated that he was very future oriented.  The examiner 
noted that the veteran interacted in a very appropriate 
fashion throughout the entire examination.  The examiner 
noted that while the veteran had been given the diagnosis of 
PTSD, at that time he did not indicate symptomatology which 
qualified for such a diagnosis.  

The veteran was afforded another VA examination in July 2004.  
He related that he was not currently working because he could 
barely walk.  He stated that he had been paralyzed for about 
six months when he was given some bad medication at St. 
Luke's Hospital.  He currently lived in a trailer out in the 
woods.  He was able to drive and drove himself to his 
appointment.  He remarked that he was not currently receiving 
any psychiatric treatment and he did not take any psychiatric 
medications.  His symptoms included flashbacks and a hyper 
startle response.  He turned off any information concerning 
Iraq.  He reported that he felt good 80-90 percent of the 
time.  He thought of Vietnam before he went to bed.  He 
thought about the mortars but now looked forward to those 
thoughts because it helped him fall asleep.  He stated the 
highest grade he completed was 11th.  He was involved in a 
motor vehicle accident after service and he experienced 
nightmares about this incident once a week.  After service, 
he earned a bachelor's degree in fine arts and also obtained 
a two year degree in carpentry.  He stated that he got along 
with his siblings; he had a couple of friends, but he did not 
have much contact with them.  He enjoyed fishing and 
gardening and belonged to an Arborist Society.  He was 
involved with the VFW, the DAV, and the VVA.  He also enjoyed 
playing golf with his ex-band members but stated that  here 
was no one to "jam with out in the boonies."  He related 
that he was unable to work now because he could barely walk 
and he could not take being around people.  He liked the 
peace and quiet where he was.  He denied any assaultive 
behavior and stated that he had attempted suicide two or 
three times.  The last time was in 1985.  He typically woke 
up at 6:00 in the morning, watched television and let the cat 
out.  He then had breakfast and would begin to do some work 
around the trailer.  He walked to the lake and he would play 
music or golf in a nearby park.  He watched television in the 
evenings and fell asleep.  

Mental status evaluation revealed that the veteran was well-
kept.  His thoughts were goal-directed and his speech was of 
normal cadence and volume.  He did not endorse hallucinations 
or delusions.  His eye contact was good.  He denied suicidal 
or homicidal ideation.  He was able to maintain his own 
activities of daily living, including doing his own grocery 
shopping.  His sister helped him pay his bills and he prefers 
this.  He was able to recall three of three immediately.  He 
recalled one of three after five minutes with no hints.  He 
recalled the current and most recent presidents.  He did not 
endorse panic attacks but did not like being in areas where 
he cannot monitor everyone.  He did not endorse obsessive 
thinking or ritualistic behavior.  His depression typically 
lasted two or three hours and then he would find something to 
do.  He also played the guitar.  The stressful events that he 
recalled included seeing all the dead people and hearing the 
stuff they were saying.  It was also bothersome that he 
couldn't make friends with people when he was in Vietnam 
because you didn't know if they would be alive the next day.  
He had recollections every night but he looked forward to 
them.  They were comforting and helped him fall asleep.  He 
did have distressing dreams of his military experiences about 
once a week and flashbacks at a similar rate.  However, he 
did not display any psychological distress or any 
physiological reactivity when describing his experiences in 
Vietnam.  He discussed those experiences with other veterans 
and he watched war movies.  He was not bothered by the 
movies.  He did not endorse a decreased interest in 
significant activities but did endorse feeling detached to 
some degree.  But he was close to his cat, his guitars, and 
his siblings.  He did not display a restricted range of 
affect; he was jovial at appropriate times and he was bright 
in his affect.  He did not endorse a sense of a foreshortened 
future and he did not have difficulty with sleep.  He was 
irritable with other people but he did not endorse this to an 
extreme degree.  He had difficulty concentrating except when 
it came to his music.  He did endorse hypervigilance.  The 
diagnostic impression was anxiety disorder, not otherwise 
specified; and alcohol dependence, in early remission.  His 
GAF was reported to be 75-80.  The examiner commented that 
the veteran did not endorse sufficient criteria to meet the 
diagnostic qualifications of PTSD.  He did not display any 
psychological distress or any physiological reactivity during 
the evaluation.  He did not endorse avoidance criteria.  He 
did endorse flashbacks and distressing dreams once a week, 
but he did not have those recollections during the day time 
hours.  He did feel detached.  He did not endorse any 
psychotic features and he was hopeful of the future.  The 
examiner concluded that the veteran did not endorse 
symptomatology or display signs which would be consistent 
with the degree of impairment that would render someone 
unemployable.  He did not display any type of psychomotor 
retardation; he was spontaneous in his interaction and jovial 
at appropriate times.  His sister managed his bills for him, 
but the veteran preferred this.  His judgment and insight 
were intact to render him capable of managing his finances.  

The criteria to determine the correct score on the GAF scale 
are found in the Diagnostic and Statistical Manual of Mental 
Disorders, 4th ed., of the American Psychiatric Association 
(DSM-IV).  A score between 71 and 80 contemplates transient 
symptoms and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after a family argument) or 
no more than slight impairment on social, occupational, or 
school functioning (e.g., temporarily falling behind on 
schoolwork).  A score between 61 and 70 contemplates mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy or theft within the household) but 
generally functioning pretty well with some meaningful 
interpersonal relationships.  A score between 51 and 60 
contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
score between 41 and 50 contemplates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (a GAF of 50 is defined as serious symptoms). The GAF 
score is probative evidence for VA rating purposes, because 
it indicates a person's ability to function in the areas of 
concern in rating disabilities for VA purposes.  Massey v. 
Brown, 7 Vet. App. 204, 207 (1994).  

Based on the evidence of record, the Board finds that the 
clinical reports do not reveal a disability picture that 
warrants a rating in excess of 50 percent.  Upon VA 
examinations in August 1999 and July 2004, the examiners 
concluded that the veteran did not even demonstrate 
sufficient symptomatology to establish a diagnosis of PTSD.  
In April 1998, he was diagnosed with PTSD and the examiner 
concluded that the veteran had serious symptoms, including 
difficulty sleeping, avoidance of crowds, hypervigilance, 
occasional depression, flashbacks and nightmares, and 
increased irritability.  The Board finds that those symptoms 
are consistent with the level of occupational and social 
impairment contemplated by the reported GAF score of 45-48, 
and the currently assigned 50 percent rating.  

While the veteran has reported unprovoked irritability and 
trouble dealing with people, the competent evidence of record 
does not demonstrate that his PTSD more nearly approximates 
the criteria for a 70 percent rating.  The evidence does not 
reflect occupational and social impairment with deficiencies 
in most areas due to suicidal ideation, obsessional rituals 
which interfere with routine activities, illogical speech, or 
near-continuous panic or depression; a neglect of personal 
appearance and hygiene; or an inability to establish and 
maintain effective relationships to warrant the award of a 70 
percent rating.  In fact none of these symptoms was present 
upon any of the veteran's VA examinations, including the one 
in April 1998.  In April 1998, there was no evidence of 
thought, mood, or perceptual disorder.  He was not actively 
suicidal or homicidal.  In August 1999, the examiner stated 
that the veteran's speech was not pressured and his thoughts 
were goal-directed.  His memory and concentration were good.  
Although he was noted to be somewhat "disheveled," there 
was no indication that he otherwise failed to maintain 
minimal personal hygiene.  He had several close friendships, 
particularly with people in his band, he did not have any 
auditory or visual hallucinations and he denied suicidal or 
homicidal ideation.  There was no change in his affect or 
motor response when he discussed his Vietnam experiences.  
Moreover, his GAF score was reported to be 80.  

Similarly, in July 2004, the veteran did not display any 
distress or physiological reactivity to his Vietnam 
experiences.  He did not have a decreased interest in 
significant activities.  He did not have a restricted range 
of affect or a sense of a foreshortened future.  He was 
described as well-kept; his speech was of normal cadence and 
volume.  Eye contact was good.  There was no evidence of 
hallucinations or delusions.  He denied suicidal or homicidal 
ideation.  He was able to maintain his own activities of 
daily living.  He did not have panic attacks, obsessive 
thinking, or ritualistic behavior.  He did not have near-
continuous depression.  There was no indication he 
experienced spatial disorientation.  He had relationships 
with his siblings and he continued to play golf with some of 
his friends.  He was involved in several veterans groups and 
continued to play his music.  Accordingly, the Board 
concludes that the criteria for a 70 percent rating for PTSD 
have not been demonstrated.  Consequently, the preponderance 
of the evidence is against the claim for a rating in excess 
of 50 percent for PTSD, and the claim must be denied.  See 
Alemany, supra.  

The Board notes that the provisions of 38 C.F.R. § 
3.321(b)(1) have been considered.  However, in this case, the 
evidence does not show that the veteran's PTSD presents an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards so as to warrant referral under 38 C.F.R. § 
3.321(b)(1).  Evidence of an exceptional disability picture, 
such as frequent hospitalization or marked interference with 
employment due solely to the PTSD has not been demonstrated.  
Therefore, consideration of an extraschedular rating is not 
appropriate.  

III.  TDIU

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) 
(2004).

Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disability.  38 C.F.R. §§ 3.321(b), 4.16(b) (2004).

In determining whether an individual is unemployable by 
reason of service-connected disability, consideration must be 
given to the type of employment for which the veteran would 
be qualified.  Such consideration would include education and 
occupational experience.  Age may not be considered a factor.  
38 C.F.R. § 3.341 (2004).  Unemployability associated with 
advancing age or intercurrent disability may not be used as a 
basis for assignment of a total disability rating.  38 C.F.R. 
§ 4.19 (2004).  

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2003).  However, if the preponderance of 
the evidence is against the claim, the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The veteran's only service-connected disability is PTSD which 
is currently rated 50 percent disabling.  As such, he does 
not satisfy the percentage rating standards for individual 
unemployability benefits, although consideration to such 
benefits on an extraschedular basis may be given.  In such an 
instance, the question then becomes whether the veteran's 
service-connected disability precludes him from engaging in 
substantially gainful employment (i.e., work which is more 
than marginal, that permits the individual to earn a "living 
wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  For a 
veteran to prevail on a claim for a total compensation rating 
based on individual unemployability, the record must reflect 
some factor which takes this case outside the norm.  The sole 
fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Excluding the adverse effects of advancing age and the 
veteran's non-service-connected conditions, the Board finds 
that the evidence of record does not support the veteran's 
claim that his service-connected PTSD, standing alone, 
prevents him from working.  The veteran has a college degree 
and is trained as a carpenter.  He was involved with a band 
that had produced three albums, and although his most recent 
examination revealed that he was unemployed, he stated that 
he did not work because he was unable to walk.  Furthermore, 
upon examination in July 2004, the examiner concluded that 
the veteran did not have symptoms consistent with the degree 
of impairment that would render him unemployable.  See Van 
Hoose, supra.  The Board concludes that the preponderance of 
the evidence is against the claim.  Hence, a total rating 
based on individual unemployability, including on an 
extraschedular basis, is not warranted.  See Gilbert, supra.  



ORDER

A rating in excess of 50 percent for PTSD is denied.  

A total disability rating based on individual unemployability 
due to service-connected disability is denied.  



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


